Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered. Claims 1, 6, and 40-43 have been amended. Claims 10-39, 47-49, and 51-52 have been cancelled. Claim 50 is withdrawn from examination. New claims 53-69 are added. Claims 1-9, 40-46, 50, and 53-69 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome the 35 USC 112(a) rejections previously set forth in the final office action of 8/12/2021. These rejections are withdrawn.
Applicant’s arguments in response to the Advisory Action of 11/10/2021 have been fully considered (see submission of 11/12/2021, page 9). The Examiner appreciates the clarification and discussion regarding the current amendments and their illustration in a diagram. This illustration clearly indicates that the amendments have written description support. It also shows that these amended limitations overcome the cited arts of BASSEAS (US-2015/0030196), in view of SORRENTINO (US-2016/0221234). 

However, careful consideration of new claims 55 and 65 indicated that the limitations in these claims reciting that that the second mold part comprises a block that is partly located in the housing, do not have written description support in the original disclosure. As such these claims are rejected under section 35 USC 112(a) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 56, 65, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein the second mold part comprises a block, and wherein at least a part of the block is located inside the housing and is spaced away from an inner surface of the housing”. The Examiner could not locate written description support for this limitation. 
Instant FIG. 6 indicates a first and a second mold part. However, this figure does not show that the second mold part has a block that is partly located in the housing. As such claims 55 and 56 do not have written description support in the original disclosure and are considered new matter. Claims 55 and 56 and their dependents claims 56 and 66 are rejected.
Allowable Subject Matter
Claims 1 and 40 and their dependent claims 2-9, 41-46, 53-54, 57-64, and 67-69 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748